Citation Nr: 0531225	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  01-04 480A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim for service connection for back disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral ankle 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for schizophrenia.

4. Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral knee 
disability.

5. Whether new and material evidence has been submitted to 
reopen a claim for service connection for hip disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton


INTRODUCTION

The veteran had military service from December 1989 to 
December 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case was remanded by the Board in 
October 2003, and again in July 2004.


FINDINGS OF FACT

1. In an October 1995 rating decision, the RO denied the 
appellant's claim for service connection for back disorder 
and for bilateral ankle disability; the RO notified the 
appellant of the decision and of his appellate rights, but he 
did not appeal this determination and the decision became 
final for both claims.

2. Evidence added to the record since the October 1995 rating 
decision, which denied service connection for back disorder 
and for bilateral ankle disability, does not bear directly 
and substantially upon the specific matter under 
consideration, is  cumulative or redundant of the evidence 
previously of record, and by itself or in connection with 
evidence previously assembled is not so significant that it 
must be considered in order to fairly decide the merits of 
the two claims.

3.  In a November 1998 rating decision, the RO denied the 
appellant's claims for service connection for schizophrenia, 
bilateral knee disability, and hip disability; the RO 
notified the appellant of the decision and of his appellate 
rights, but he did not appeal this determination and the 
decision became final for the three claims.

4.  Evidence added to the record since the November 1998 
rating decision, which denied service connection for 
schizophrenia, bilateral knee disability, and hip disability, 
does not bear directly and substantially upon the specific 
matter under consideration, is cumulative or redundant of the 
evidence previously of record, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claims.

 
CONCLUSIONS OF LAW

1.  The RO's unappealed October 1995 rating decision, which 
denied the appellant's claim of service connection for back 
disorder and bilateral ankle disability, is final. 38 
U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1995).

2.  Evidence received since the October 1995 RO rating 
decision is not new and material; the claims of entitlement 
to service connection for back disorder and bilateral ankle 
disability are not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2000). 

3.  The RO's unappealed November 1998 rating decision, which 
denied the appellant's claims for service connection for 
schizophrenia, bilateral knee disability, and hip disability, 
is final. 38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).
 
4.  Evidence received since the November 1998 RO rating 
decision is not new and material; the claims of entitlement 
to service connection for schizophrenia, bilateral knee 
disability, and hip disability are not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's 
claims of service connection for chronic disability 
manifested by joint pain and weight loss, and that the 
requirements of the VCAA have been satisfied.

The VCAA is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

The RO notified the appellant consistent with requirements 
under the VCAA in letters dated in January 2003 and July 
2004, and in the supplemental statements of the case.  VA 
carefully advised him of the information and evidence 
necessary to substantiate his claims.  
 
In light of the foregoing, the veteran was effectively 
furnished notice of the type of evidence that he needed to 
send to VA, as well as the types of evidence VA would assist 
him in obtaining, ensuring the essential fairness of the 
adjudication.  See Mayfield.  Indeed, he has not asserted 
that he was prejudiced in any way by VA's development of this 
appeal.  Id.  For these reasons, the notices contained in 
VA's communications to the veteran, when considered together, 
see Mayfield, substantially complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard; Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(2004) (harmless error).  Therefore, any error with respect 
to the timing of the VCAA notices, as well as any error in 
not providing a single notice to the veteran covering all 
content requirements, was harmless.  See 38 C.F.R. § 20.1102; 
see also Mayfield.

Further, the Board notes that the VCAA specifically states 
that nothing in the Act requires the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C. § 5103A(f).  VA has amended its 
regulations to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records; records of private and VA treatment and 
examinations; and statements and written argument submitted 
by or on behalf of the veteran.  

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove his claims and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claims or to give his representative 
another opportunity to present additional evidence and/or 
argument, because the essential fairness of the adjudication 
was maintained.  See Mayfield; see also Bernard v. Brown, 
supra.  In this case, the record on appeal demonstrates the 
futility of any further evidentiary development and there is 
no reasonable possibility that additional assistance would 
aid him in substantiating his claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Application to Reopen Claims for Service Connection 
Based on New and Material Evidence 

In an October 1995 decision, the RO denied the appellant's 
claims for service connection for a back disorder and for 
residuals of ankle injury.  The back disorder claim was 
denied on the basis that although the veteran had complaints 
of low back pain in service, there was no evidence of injury 
in service or that a chronic low back disability was incurred 
in service; and that treatment after service in 1994 was for 
an injury after service.  The ankle disorder claim was denied 
on the essential basis that the claim was not well grounded-
that although the veteran was seen during service in August 
1992 for complaints of right ankle pain thought to be due to 
possible muscle/tendon strain, and again in September 1992 
for ankle pain assessed as rule out sprained ankle, these 
were acute conditions, with no evidence of permanent 
disability after service.

The evidence of record at that time consisted of the 
appellant's service medical and personnel records, and 
private medical records in June and July 1994.  These records 
essentially reflect that during service, with respect to the 
back disability claim, the veteran was treated in July 1990 
for complaints including low back pain since lifting weights 
five days before.  At that time, on examination there was no 
lumbosacral spine tenderness, but bilateral soft tissue low 
back tenderness; and neurovascular function was intact in the 
lower extremities.  The report of X-ray examination of the 
lumbar spine contains a conclusion of normal study.  A 
subsequent July 1990 consultation request sheet contains a 
provisional diagnosis of low back pain-mechanical.  Other 
medical records the same day contain assessments of possible 
pulled muscle, and low back pain.  Treatment records in 
November 1991 show that the veteran had complaints of low 
back pain for three months, and fell on the day of the 
current treatment and reinjured his back.  The report of X-
ray examination at that time contains an impression of 
minimal disc space narrowing at L5-S1, possibly congenital; 
possible occult spina bifida of S1.

After service, private medical records in June and July 1994 
show that the veteran was seen after he felt a sharp pain in 
the lower back after lifting a pole onto the back of a truck.  
The diagnosis at that time was post-traumatic acute mild-
moderate lumbosacral sprain/strain resulting in spinal 
dysfunction, low back pain and intermittent bilateral leg 
pain.  An associated X-ray report contains a summary of (1) 
mild left convex rotational lumbar scoliosis; (2) S1 spina 
bifida occulta; L5 spinous process is hyperplastic; (3) 
hypoplasia of the L5/S1 disc; and (4) no definite evidence of 
recent fracture, dislocation, or osseous neoplastic changes 
to the extent visualized.

With respect to the ankle claim, the records available in 
October 1995 essentially reflect that during service, the 
veteran was seen in August and September 1992 for right ankle 
complaints.  In August 1992, there was possible trauma and 
swelling.  The assessment was rule out possible muscle/tendon 
strain.  In September 1992, he reported trauma due to 
running.  At that time, there was no extreme swelling, and no 
redness, or obvious deformity. The assessment was rule out 
sprained ankle.  

With respect to both the back and ankle claims, the report of 
the November 1993 discharge examination (service) shows that 
the veteran reported that he had or had had swollen or 
painful joints; arthritis, rheumatism, or bursitis; bone, 
joint or other deformity; recurrent back pain; and foot 
trouble.  On evaluation, there was no relevant abnormalities 
noted, and the veteran had full range of motion, no 
deformities, and 5/5 muscle strength throughout the lower 
extremities and spine.

In a November 1998 rating decision, the RO denied the 
appellant's claims of service connection for paranoid 
schizophrenia, bilateral knee disability, and hip disability.  
The psychiatric disorder claim was denied on the essential 
basis that there was no evidence of the condition in service 
or within any presumptive period following discharge.  The 
bilateral knee disability claim was denied on the essential 
basis that the claim was not well grounded-that a knee 
condition was not shown in service or by evidence thereafter.  
The hip disability claim was denied on the basis that while 
treatment is shown for left hip pain in service, there was no 
evidence after service showing treatment or diagnosis of a 
hip condition.

The evidence available at the time of the November 1998 
rating decision includes service personnel and medical 
records; private treatment records in June and July 1994 and 
in 1997 and 1998; a statement from the veteran's father; and 
the report of a VA examination for mental disorders in June 
1998.  

The service medical records show that in November 1991 the 
veteran fell on his left side.  This resulted in low back 
pain, and complaints of pain radiating to the left leg and 
thigh.  The report of the November 1993 discharge examination 
(service) shows that the veteran reported that he had or had 
had swollen or painful joints; arthritis, rheumatism, or 
bursitis; and bone, joint or other deformity.  On evaluation, 
there was no relevant abnormality noted, and the veteran had 
full range of motion, no deformities, and 5/5 muscle strength 
of the lower extremities.

Private treatment records dated from September 1997 to March 
1998 show psychiatric treatment including hospitalization for 
psychiatric complaints including hallucinations.  These 
records contain assessments including major depressive 
disorder, rule out schizoaffective disorder, psychotic 
disorder, and alcohol abuse.  During one admission in March 
1998, physical examination regarding extremities concluded 
with findings of normal range of motion, no joint swelling, 
varicosities or edema.

In a November 1998 statement from the veteran's father, he 
asserted that the veteran returned home from the Army with a 
severe drinking and substance abuse problem, and other 
behavior problems discussed in the statement.

The report of a June 1998 VA examination for mental 
disorders, shows that the veteran reported complaints 
including a problem of knee joint and foot injury; and mental 
problems since September 1997.  After examination, the report 
contains an impression of paranoid schizophrenia, controlled. 

After the October 1995 and November 1998 rating decisions, 
the RO appropriately notified the appellant of the decisions 
and of his appellate rights.  The veteran did not file a 
Notice of Disagreement (NOD) with respect to either the 
October 1995 or November 1998 rating decisions.  Because the 
appellant did not submit a NOD to either the October 1995 or 
November 1998 rating decisions, they both became final based 
on the evidence respectively of record at the time of each 
decision.  38 U.S.C.A. §§ 5107, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1995 and 1998).  

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen such claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen a claim of 
service connection for the five claimed disorders in December 
1999, new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. § 
3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision. Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001. 66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 38 
C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because the 
appellant filed it at the RO in December 1999.

The evidence associated with the claims folder since the 
October 1995 rating decision consists of the evidence 
discussed above, which was available at the time of the 
November 1998 rating decision.  Additionally, the evidence 
associated with the claims folder since the November 1998 
rating decision (and logically therefore, since the October 
1995 rating decision) includes VA treatment and examination 
records; private treatment records; Medicaid records; and 
Social Security Administration records. 

The additional VA and non-VA medical records since November 
1998 include  treatment records dated through July 2004.  
These records show treatment for various conditions, and for 
the most part pertain to treatment primarily for psychiatric 
disability.  The additional treatment records show the 
continued presence of psychiatric pathology including 
diagnoses of schizophrenic disorder, paranoid type; mixed 
substance dependence (alcohol, cocaine, nicotine), 
continuous; and psychotic disorder.

With respect to the psychiatric disability claim, these 
additional medical records are cumulative in nature as they 
merely demonstrate ongoing treatment for various conditions, 
including psychiatric disorder.  This fact had been 
established at the time of the November 1998 rating decision.  
None of the additional records received since then provides 
evidence which bears directly and substantially upon the 
specific matter under consideration.  That is, none of the 
additional records provides evidence of a nexus: none shows 
that the veteran's current psychiatric disability is 
etiologically related to service, or in the case of a 
psychosis, became manifest within one year of discharge.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).  Thus, the additional 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for schizophrenia.  38 C.F.R. § 3.156(a) (2001).

With respect to the claimed disabilities of bilateral ankle 
disability, bilateral knee disability, and hip disability, 
there was no evidence of current disability at the time of 
the respective rating decisions in which service connection 
was last denied in a final decision.  Since the respective 
last final rating decisions denying these claimed 
disabilities, none of the additional records received since 
then provides evidence which bears directly and substantially 
upon the specific matter under consideration.  That is, none 
of the additional records provides evidence of a current 
disability.  None of the additional records provide a 
diagnosis of bilateral ankle disability, bilateral knee 
disability, or hip disability, or competent evidence 
otherwise showing any continuity of relevant symptoms. 

Despite complaints of knee and left hip pain in July 1997 and 
knee pain in March 1998, examination at those times revealed 
no hip or knee disability.  Examination of the extremities in 
July 1997 revealed no abnormal findings, and the impression 
at that time was merely history of left hip injury.  The 
report of a March 1998 X-ray examination concluded with an 
impression of negative bilateral knees.

A January 2001 VA neurology consultation note shows that the 
veteran complained of intermittent weakness in the lower 
extremities.  However, the assessment at that time was that 
this was a probable somatoform disorder in the context of 
chronic psychosis, doubt periodic paralysis syndrome.  As 
such, this evidence is not pertinent, and thus not material 
to the claims for service connection for bilateral ankle, 
bilateral knee, and hip disabilities.

Thus, in summery, with respect to the bilateral ankle, 
bilateral knee, and hip disabilities, subsequent to the 
respective last final decisions of October 1995 and November 
1998, none of the additional records received provides 
evidence which bears directly and substantially upon the 
specific matter under consideration.  That is, none of the 
additional records provides evidence of a current disability 
as claimed.  Thus, the additional evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for 
bilateral ankle, bilateral knee, and hip disabilities.  38 
C.F.R. § 3.156(a) (2001).

With respect to the back disability claim, at the time of the 
October 1995 rating decision, there was a diagnosis in July 
1994, of post-traumatic acute mild-moderate lumbosacral 
sprain/strain, resulting in spinal dysfunction, low back pain 
and intermittent bilateral leg pain.  However, this diagnosis 
of an acute condition does not constitute a showing that the 
veteran had a chronic disability at that time.

An associated treatment record noted X-ray examination 
findings of (1) mild left convex rotational lumbar scoliosis; 
(2) S1 spina bifida occulta; L5 spinous process is 
hyperplastic; and (3) hypoplasia of the L5/S1disc.  To the 
extent that these represent congenital or developmental 
conditions, the Board notes that congenital or developmental 
defects are not diseases or injuries within the meaning of 
applicable legislation. 38 C.F.R. § 3.303(c).

Nevertheless, with respect to any such condition for which 
there was medical evidence at the time of the October 1995 
rating decision, none of the additional records received 
since then provides evidence which bears directly and 
substantially upon the specific matter under consideration.  
That is, none of the additional records provides evidence of 
a nexus: none shows that any identified disorder of the back 
is etiologically related to service.  Furthermore, none of 
the additional records contain a diagnosis of a back 
disorder.  

Further, with respect to all of the five claimed disabilities 
and the veteran's statements about them, lay statements are 
considered to be competent evidence when describing features 
or symptoms of an injury or illness or an event.  However, 
where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Also, the statements from the appellant, which describe his 
symptoms and onset of the claimed disabilities, are 
cumulative in nature to statements previously made.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  As at the time 
of the respective rating decisions in 1995 and 1998, the 
veteran continues to assert that he has the claimed 
disabilities and that they are etiologically related to his 
service.  

In summary, although the additional medical records were not 
previously submitted, as discussed above, none of the 
additional records received provides evidence which bears 
directly and substantially upon the specific matter under 
consideration with respect to the five claims on appeal.  
Thus, the additional evidence is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims for service connection for back disability, 
bilateral ankle disability, schizophrenia, bilateral knee 
disability, and hip disability.  38 C.F.R. § 3.156(a) (2001).

What is and was previously missing is evidence of a nexus 
and/or current disability.  The additional records continue 
to lack evidence of such a link between the veteran's current 
psychiatric disorder, and service; between any back condition 
identified in July 1994, and service; and continue to lack 
evidence of a current ankle, knee or hip disability.  Thus, 
the additional records continue to lack evidence as required 
under the regulatory framework in order to reopen these 
claims.

Thus, the evidence received since the October 1995 and 
November 1998 rating decisions is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claims, and is therefore not new and material. 
38 C.F.R. § 3.156.  Consequently, because the evidence 
submitted since the respective rating decisions is not new 
and material, the claims are not reopened and the current 
appeal with respect to all five claimed disabilities must be 
denied on that basis.  In sum, the evidence is not material 
because, none of it, by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.




	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for back disability, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral ankle disability, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for schizophrenia, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for bilateral knee disability, is denied.

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for hip disability, is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


